In an action to recover damages for medical malpractice, etc., the defendant Visiting Nurse Association Health Care Services, Inc., appeals from so much of an order of the Supreme Court, Richmond County (J. Leone, J.), dated April 15, 2001, as denied that branch of its cross motion which was for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant made a prima facie showing of entitlement to summary judgment. In opposition, the respondents submitted evidence raising triable issues of fact as to whether the appellant was negligent in failing to properly notify the attending physician of all the relevant symptoms the injured plaintiff *349was experiencing, and/or in failing to increase the monitoring of the injured plaintiff’s condition after she exhibited signs of Gentamicin toxicity, and if so, whether that negligence was a proximate cause of her injury. Thus, the appellant’s motion for summary judgment was properly denied (see, Alvarez v Prospect Hosp., 68 NY2d 320). Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.